DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 150 and 155 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species A-E and G, there being no allowable generic or linking claim. 
Election was made without traverse in the reply filed on 07 January 2022 of Species F (embodiment of Fig. 11), which is directed to Claims 147-149, 151-154, and 156-165. 
New Claims 166-174 have been added as filed on 27 April 2022. Claim 167 corresponds to previously presented/withdrawn Claim 150, and has been withdrawn by the Applicant. However, new Claim 172 is identical to previously withdrawn Claim 155. Therefore, both Claims 167 and 172 are withdrawn from consideration as being drawn to nonelected Species A-E and G, there being no allowable generic or linking claim.

Response to Amendment
This Office Action is responsive to the amendment filed on 27 April 2022. As directed by the amendment: Claims 147, 150, and 152 have been amended, Claims 1-146, 149, and 158-165 have been cancelled, and Claims 166-174 have been added. Claims 150, 155, 167, and 172 have been withdrawn. Thus, Claims 147, 148, 151-154, 156, 157, 166, 168-171, and 173-174 are presently under consideration. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 166, 168, 169, 171, and 174 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carbunaru et al. (US Publication No. 2010/0331933, previously cited).
Regarding Claim 166, Carbunaru et al. discloses a method for treating a condition of a subject (Abstract, Paragraph 0002-0003), the method comprising: 
placing an implant (114,  Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D) into a tissue of the subject (implanted in patient proximate nerve, Paragraph 0010, Claim 12), the implant including: 
a circuitry unit (115, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D), the circuitry unit:
 housing circuitry (102, 104, 118, 106, Fig. 2, Paragraph 0031, 0033), and shaped to define a height (thickness, Paragraph 0040; e.g. see thickness of circuitry unit/microstimulator; Fig. 4B, 8A-B, 10B, 12A), 
the height being smaller than (i) a longest length (longitudinal side length 119, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D, Paragraph 0040), and 
(ii) a longest width (lateral end width 121, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D, Paragraph 0040) of the circuitry unit; 
and one or more outwardly-facing electrodes (116, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D, Paragraph 0031, 0035-0036) that are electrically coupled to the circuitry (Paragraph 0035-0036, 0038, 0046-0047); 
and orienting the implant with respect to the tissue (Abstract, Paragraph 0002-003, 0010, Claim 12), such that: 
(a) the height of the circuitry unit is disposed along a superficial-to-deep axis with respect to skin of the subject (circuitry unit/microstimulator 115 is disposed parallel to skin 940 with the height of the circuitry unit is disposed along a superficial-to-deep axis, see e.g. Fig. 10B, Paragraph 0063), 
(b) the implant is positioned to stimulate a nerve underlying the implant (Paragraph 0002-0003, 0010, 0044, Claim 12), and 
(c) the implant is positioned in a manner that inhibits electrical conduction from the outwardly-facing electrodes into skin of the subject (the implant is configured for being disposed under the skin surface for directing stimulation to the target stimulation site and for blocking stimulation in the direction of the skin surface, Paragraph 0063).  
Carbunaru et al. discloses a method further wherein each of the outwardly-facing electrodes (electrodes 116, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D) extend around a portion of the implant (114,  Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D). Carbunaru et al. does not specifically disclose wherein the electrodes extend around an arced portion of the implant.  Carbunaru et al. does show in alternative embodiments wherein electrodes 116 may extend around a curved flap/edges (i.e. ‘arced portion’) for particular implantation/stimulation implementations (126, Figs. 8A-B, 12B, 12C, 12D, Paragraph 0045, 0060-0061, 0066).  Furthermore, it would have been obvious to one having ordinary skill in the art to configure the implant to have an arced portion which the electrodes extend around, in order to direct the current/stimulation from the electrodes in a particular direction or field to specific target nerve structures (e.g. such as to widen or narrow the range of the stimulation), since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding Claim 168, Carbunaru et al. discloses a method further wherein the implant includes a generally flat inhibiting element (planar flap; 126, Figs. 3A-B, 4A-B, 5A-G, 6, 12A; 826, Fig. 8; 926, Figs. 10A-B, planar flap comprising insulative material, Paragraph 0012, 0046, 0063), the inhibiting element configured to inhibit electrical conduction therethrough (Paragraph 0012, 0046, “the flap may be configured for directing, blocking, and/or shaping the electric field created by the electrodes of the microstimulator”, Paragraph 0063).  
Regarding Claim 169, Carbunaru et al. discloses a method further wherein the implant includes an inhibiting element (planar flap; 126, Figs. 3A-B, 4A-B, 5A-G, 6, 12A; 826, Fig. 8; 926, Figs. 10A-B, planar flap comprising insulative material, Paragraph 0012, 0046, 0063), the inhibiting element configured to inhibit electrical conduction therethrough (Paragraph 0012, 0046, “the flap may be configured for directing, blocking, and/or shaping the electric field created by the electrodes of the microstimulator”, Paragraph 0063), and   the step of orienting comprises implanting and orienting the implant into the tissue of the subject (implanted in patient proximate nerve, Paragraph 0010, Claim 12; implant 914 implanted under skin 940, Fig. 10B), such that the inhibiting element inhibits electrical conduction from the electrodes into tissue that is superficial to the implant (“The microstimulator 914 is configured for being disposed under the skin surface 940 (see FIG. 10B) such that the flap 926 is positioned between the casing 115 and the skin surface 940.  In this manner, the flap 926 is configured for directing stimulation to the target stimulation site and for blocking stimulation in the direction of the skin surface 940”, Paragraph 0063). 
Regarding Claim 171, Carbunaru et al. discloses a method further wherein the one or more outwardly-facing electrodes include a pair of electrodes (at least two electrodes 116, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D), and the method further comprises, using the circuitry unit (115, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D), driving current through the electrodes (Paragraph 0031-0036) and to the nerve (Paragraph 0002-0003, Paragraph 0010, 0044, Claim 12). Furthermore, Carbunaru et al. discloses that pairs of electrodes are disposed at a distance of less than 10 mm from each other (116, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D, Paragraph 0040). For example, as shown in exemplary annotated Fig. 10 below, if the length of circuitry unit 115 is 26-30 mm as disclosed by Carbunaru et al., then the distance between adjacent electrodes 116 would be less than 10 mm. 

    PNG
    media_image1.png
    410
    564
    media_image1.png
    Greyscale

Regarding Claim 174, Carbunaru et al. discloses a method further wherein the step of using the circuitry unit comprises, using a transmitting unit (106, 104 Fig. 2), transmitting a control signal that activates the circuitry unit (Paragraph 0033-0034) to drive current through the electrodes (Paragraph 0031-0036) and to the nerve (Paragraph 0002-0003, Paragraph 0010, 0044, Claim 12).  



Claims 147, 148, 151, 152, 154, 156, 157, and 173 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carbunaru et al. in view of Loeb et al. (US Patent No. 6,735,474, previously cited).
Regarding Claim 147, Carbunaru et al. discloses a method for treating a condition of a subject (Abstract, Paragraph 0002-0003), the method comprising: 
placing an implant (114,  Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D) into a tissue of the subject (implanted in patient proximate nerve, Paragraph 0010, Claim 12), the implant including: 
a circuitry unit (115, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D), the circuitry unit:
 housing circuitry (102, 104, 118, 106, Fig. 2, Paragraph 0031, 0033), and shaped to define a height (thickness, Paragraph 0040; e.g. see thickness of circuitry unit/microstimulator; Fig. 4B, 8A-B, 10B, 12A), 
the height being smaller than (i) a longest length (longitudinal side length 119, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D, Paragraph 0040), and 
(ii) a longest width (lateral end width 121, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D, Paragraph 0040) of the circuitry unit; 
and one or more outwardly-facing electrodes (116, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D, Paragraph 0031, 0035-0036) that are electrically coupled to the circuitry (Paragraph 0035-0036, 0038, 0046-0047); 
and implanting and orienting the implant with respect to the tissue (Abstract, Paragraph 0002-003, 0010, Claim 12), such that: 
(a) the height of the circuitry unit is disposed along a superficial-to-deep axis with respect to skin of the subject (circuitry unit/microstimulator 115 is disposed parallel to skin 940 with the height of the circuitry unit is disposed along a superficial-to-deep axis, see e.g. Fig. 10B, Paragraph 0063), 
(b) the implant is positioned to stimulate a nerve underlying the implant (Paragraph 0002-0003, 0010, 0044, Claim 12), and 
(c) the implant is positioned in a manner that inhibits electrical conduction from the outwardly-facing electrodes into skin of the subject (the implant is configured for being disposed under the skin surface for directing stimulation to the target stimulation site and for blocking stimulation in the direction of the skin surface, Paragraph 0063).  
Carbunaru et al. further discloses the method further wherein the implant is implanted into tissue of the subject (Paragraph 0002-0003, 0010, 0044, Claim 12), but does not specifically disclose wherein the implant is injected into tissue. Loeb et al. teaches a method for treating a condition of a subject (Abstract, Col. 2, Lines 43-60, Col. 4, Lines 45-56) comprising placing an implant comprising circuitry and electrodes proximate a nerve (Abstract, Col. 2, Lines 34-36, Col. 6, Line 62- Col. 7, Line 5), wherein the implant is injected into tissue (injection via needle, Abstract, “injection, direct implantation, endoscopic, or laparoscopic implantation of one or more battery- or radio-frequency-powered microstimulators on or near the tibial nerve”, Col. 2, Lines 34-36; injected via hypodermic needle, Col. 4, Lines 13-14). It would have been obvious to one having ordinary skill in the art at the time of the invention to perform the implantation of the implant into tissue via injection, as taught by Loeb et al., in the method for treating a condition of a subject as taught by Carbunaru et al., in order to perform the implantation such that it is minimally invasive, and may be implanted in an outpatient environment incurring less clinical risk and cost, and may be removed with minimal surgical procedure, as also taught by Loeb et al. (Col. 7, Lines 58-62). 
Regarding Claim 148, Carbunaru et al. discloses a method further wherein each of the outwardly-facing electrodes (electrodes 116, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D) extend around a portion of the implant (114,  Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D). Carbunaru et al. does not specifically disclose wherein the electrodes extend around an arced portion of the implant.  Carbunaru et al. does show in alternative embodiments wherein electrodes 116 may extend around a curved flap/edges (i.e. ‘arced portion’) for particular implantation/stimulation implementations (126, Figs. 8A-B, 12B, 12C, 12D, Paragraph 0045, 0060-0061, 0066).  Furthermore, it would have been obvious to one having ordinary skill in the art to configure the implant to have an arced portion which the electrodes extend around, in order to direct the current/stimulation from the electrodes in a particular direction or field to specific target nerve structures (e.g. such as to widen or narrow the range of the stimulation), since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976
Regarding Claim 151, Carbunaru et al. discloses a method further wherein the implant includes a generally flat inhibiting element (planar flap; 126, Figs. 3A-B, 4A-B, 5A-G, 6, 12A; 826, Fig. 8; 926, Figs. 10A-B, planar flap comprising insulative material, Paragraph 0012, 0046, 0063), the inhibiting element configured to inhibit electrical conduction therethrough (Paragraph 0012, 0046, “the flap may be configured for directing, blocking, and/or shaping the electric field created by the electrodes of the microstimulator”, Paragraph 0063).  
Regarding Claim 152, Carbunaru et al. discloses a method further wherein the implant includes an inhibiting element (planar flap; 126, Figs. 3A-B, 4A-B, 5A-G, 6, 12A; 826, Fig. 8; 926, Figs. 10A-B, planar flap comprising insulative material, Paragraph 0012, 0046, 0063), the inhibiting element configured to inhibit electrical conduction therethrough (Paragraph 0012, 0046, “the flap may be configured for directing, blocking, and/or shaping the electric field created by the electrodes of the microstimulator”, Paragraph 0063), and   the step of orienting comprises implanting and orienting the implant into the tissue of the subject (implanted in patient proximate nerve, Paragraph 0010, Claim 12; implant 914 implanted under skin 940, Fig. 10B), such that the inhibiting element inhibits electrical conduction from the electrodes into tissue that is superficial to the implant (“The microstimulator 914 is configured for being disposed under the skin surface 940 (see FIG. 10B) such that the flap 926 is positioned between the casing 115 and the skin surface 940.  In this manner, the flap 926 is configured for directing stimulation to the target stimulation site and for blocking stimulation in the direction of the skin surface 940”, Paragraph 0063). 
Regarding Claim 154, Carbunaru et al. discloses a method further wherein the one or more outwardly-facing electrodes include a pair of electrodes (at least two electrodes 116, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D), and the method further comprises, using the circuitry unit (115, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D), driving current through the electrodes (Paragraph 0031-0036) and to the nerve (Paragraph 0002-0003, Paragraph 0010, 0044, Claim 12). Furthermore, Carbunaru et al. discloses that pairs of electrodes are disposed at a distance of less than 10 mm from each other (116, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D, Paragraph 0040). For example, as shown in exemplary annotated Fig. 10 below, if the length of circuitry unit 115 is 26-30 mm as disclosed by Carbunaru et al., then the distance between adjacent electrodes 116 would be less than 10 mm. 

    PNG
    media_image1.png
    410
    564
    media_image1.png
    Greyscale

Regarding Claims 156 and 173, Carbunaru et al. discloses the method further wherein driving current comprises driving current through the electrodes (Paragraph 0031-0036) and to a nerve of the subject (Paragraph 0002-0003, 0010, 0044, Claim 12) to treat a condition (Abstract, Paragraph 0002-0003). However, Carbunaru et al. does not specifically disclose wherein the current is driven to a tibial nerve of the subject to treat a condition selected from the group consisting of: neuropathic pain, and urge incontinence.  Loeb et al. teaches a method for treating a condition of a subject (Abstract, Col. 2, Lines 43-60, Col. 4, Lines 45-56) comprising placing an implant comprising circuitry and electrodes proximate a nerve (Abstract, Col. 2, Lines 34-36, Col. 6, Line 62- Col. 7, Line 5), specifically wherein the current is driven to a tibial nerve of the subject (tibial nerve stimulation, Abstract, Col. 2, Lines 34-36, Col. 6, Line 62- Col. 7, Line 5) to treat pain and/or urge incontinence (Abstract, Col. 2, Lines 43-60, Col. 4, Lines 45-56, Col. 1, Lines 20-31). It would have been obvious to one having ordinary skill in the art at the time of the invention to provide current to tibial nerve of the subject to treat a conditions such as pain and urge incontinence, as taught by Loeb et al., in the method disclosed by Carbunaru et al., in order to successfully relieve patient symptoms using an implant and method that is minimally invasive, and may be implanted in an outpatient environment incurring less clinical risk and cost, and may be removed with minimal surgical procedure, and furthermore stimulation may be administered without continuous oversight by a clinical practitioner, as also taught by Loeb et al. (Col. 7, Lines 58-62, Col. 2, Lines 61-65).
Regarding Claim 157, Carbunaru et al. discloses a method further wherein the step of using the circuitry unit comprises, using a transmitting unit (106, 104 Fig. 2), transmitting a control signal that activates the circuitry unit (Paragraph 0033-0034) to drive current through the electrodes (Paragraph 0031-0036) and to the nerve (Paragraph 0002-0003, Paragraph 0010, 0044, Claim 12).  


Claim 170 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carbunaru et al. in view of Rooney et al. (US Publication No. 2007/0073353, previously cited).
Regarding Claim 170, Carbunaru et al. discloses a method further wherein the longest length of the circuitry unit is between 10 and 30 mm (longitudinal side surface 119 of circuitry unit 115 is approx. 26-30 mm long, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D, Paragraph 0040), but does not explicitly disclose wherein the height of the circuitry unit is between 0.5 and 3 mm, or more specifically between 1.5 and 2 mm, and the longest width of the circuitry unit is between 1 and 5 mm. 
Carbunaru et al. does disclose a height and width of the circuitry unit of approximately these lengths – wherein the height of the circuitry unit is about 3.5 to 5 mm, and the width of the circuitry unit is 6.5-8 mm (thickness and lateral end surface, Paragraph 0040). Furthermore, Rooney et al. teaches a method for treating a condition of a subject (Abstract, Paragraph 0016-0017) comprising placing an implant (14, 21, Fig. 3A-B) comprising a circuitry unit (36, Fig. 3A-B) and electrodes (24, Fig. 3A-B) proximate a nerve (Abstract, Paragraph 0016, 0049-0050, 0126) wherein the height of the circuitry unit is less than 3.6 mm (Paragraph 0071), the length of the circuitry unit is less than 9.4 mm (Paragraph 0071), and the width of the circuitry unit is less than 6.5 mm (Paragraph 0071). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to configure the height of the circuitry unit to be between 0.5 and 3 mm, or more specifically between 1.5 and 2 mm, and the longest width of the circuitry unit to be between 1 and 5 mm, as approximately taught by both Carbunaru et al. and Rooney et al., in order to allow for the implant to be minimally invasive and placed adjacent specific nerve targets, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 153 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carbunaru et al. in view of Loeb et al., further in view of Rooney et al. 
Regarding Claim 153, Carbunaru et al. discloses a method further wherein the longest length of the circuitry unit is between 10 and 30 mm (longitudinal side surface 119 of circuitry unit 115 is approx. 26-30 mm long, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D, Paragraph 0040), but neither Carbunaru et al. nor Loeb et al. explicitly discloses wherein the height of the circuitry unit is between 0.5 and 3 mm, or more specifically between 1.5 and 2 mm, and the longest width of the circuitry unit is between 1 and 5 mm. 
Carbunaru et al. does disclose a height and width of the circuitry unit of approximately these lengths – wherein the height of the circuitry unit is about 3.5 to 5 mm, and the width of the circuitry unit is 6.5-8 mm (thickness and lateral end surface, Paragraph 0040). Furthermore, Rooney et al. teaches a method for treating a condition of a subject (Abstract, Paragraph 0016-0017) comprising placing an implant (14, 21, Fig. 3A-B) comprising a circuitry unit (36, Fig. 3A-B) and electrodes (24, Fig. 3A-B) proximate a nerve (Abstract, Paragraph 0016, 0049-0050, 0126) wherein the height of the circuitry unit is less than 3.6 mm (Paragraph 0071), the length of the circuitry unit is less than 9.4 mm (Paragraph 0071), and the width of the circuitry unit is less than 6.5 mm (Paragraph 0071). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to configure the height of the circuitry unit to be between 0.5 and 3 mm, or more specifically between 1.5 and 2 mm, and the longest width of the circuitry unit to be between 1 and 5 mm, as approximately taught by both Carbunaru et al. and Rooney et al., in order to allow for the implant to be minimally invasive and placed adjacent specific nerve targets, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Response to Arguments
The previous 35 USC 112(a)/pre-AIA  first paragraph rejections of Claims 158-165 have been withdrawn due to the Applicant’s cancellation of these claims in the Amendment filed 27 April 2022.
The previous 35 USC 112(b)/pre-AIA  second paragraph rejections of Claims149 and 152 have been withdrawn due to the cancellation of Claim 149 and the amendments made to Claim 152. 
The Applicant’s arguments with respect to the previous 35 USC 102(b) and 103(a) rejections of Claims 147, 148, 151-154, and 156-157 have been fully considered but are not persuasive. 
With respect to amended Claim 147, the Applicant specifically argues (Pages 8-10 of Response) that it would not have been obvious to inject the implant, as recited in Claim 147 as amended and in previous Claim 149 (now cancelled). However, the Examiner disagrees with these arguments.
As described above, Carbunaru et al. discloses wherein the implant is implanted into tissue of the subject (Paragraph 0002-0003, 0010, 0044, Claim 12), but does not specifically disclose wherein the implant is injected into tissue. It is noted that Claim 147 as amended only recites “injected”, and does not specify a particular type/size of needle (nor do the claims recite any needle or implantation device), or a specific ejection/deployment method of the implant. The claim recites “injecting an implant into a tissue” and “wherein the step of injecting comprises orienting the implant…” which would include any ‘injectable-type’ implantation tool of any size or shape. 
As described above, Loeb et al. teaches a method for treating a condition of a subject (Abstract, Col. 2, Lines 43-60, Col. 4, Lines 45-56) comprising placing an implant comprising circuitry and electrodes proximate a nerve (Abstract, Col. 2, Lines 34-36, Col. 6, Line 62- Col. 7, Line 5), wherein the implant is injected into tissue (injection via needle, Abstract, “injection, direct implantation, endoscopic, or laparoscopic implantation of one or more battery- or radio-frequency-powered microstimulators on or near the tibial nerve”, Col. 2, Lines 34-36; injected via hypodermic needle, Col. 4, Lines 13-14). Therefore, the Loeb et al. reference was used to teach that injecting implants proximate nerves is known in the art.  It would have been obvious to one having ordinary skill in the art at the time of the invention to perform the implantation of the implant into tissue via injection, as taught by Loeb et al., in the method for treating a condition of a subject as taught by Carbunaru et al., in order to perform the implantation such that it is minimally invasive, and may be implanted in an outpatient environment incurring less clinical risk and cost, and may be removed with minimal surgical procedure, as also taught by Loeb et al. (Col. 7, Lines 58-62). Thus, implanting the implant via an injection (which would include any ‘injectable-type’ implantation tool) would be an obvious modification to the implantation procedure disclosed by Carbunaru et al. 
The Applicant specifically argues(Page 9 of Response):
Applicant submits that Carbunaru's microstimulator 114, as described, is not generally suitable to be placed within the interior of a needle for subsequent injection…. Furthermore, it would not have been obvious to alter the design of microstimulator 114 in order for the microstimulator to fit within the interior of a needle, since the angle at which electrode flap 126 is offset from the microstimulator casing is central to the desired function of microstimulator 114…

However, in response to these arguments that the references fail to show certain features of the Applicant’s invention, it is noted that the features upon which the Applicant relies (i.e., placing the implant within an interior of a needle; configuring the implant to fit within the interior of a needle, etc.) are not recited in any of the rejected claims  Although the claims are interpreted in light of the Specification, limitations from the Specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is noted that Claim 147 as amended only recites “injected”, and does not specify a particular type/size of needle (nor do the claims recite any needle or implantation device), or a specific ejection/deployment method of the implant. The claim recites “injecting an implant into a tissue” and “wherein the step of injecting comprises orienting the implant…” which would include any ‘injectable-type’ implantation tool of any size or shape.
Furthermore, in response to the Applicant's argument that it would not have been obvious to configure the microstimulator disclosed by Carbunaru et al. to fit within the needle/device taught by Loeb et al., however, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The Examiner maintains that it would have been obvious to one having ordinary skill in the art at the time of the invention to perform the implantation of the implant into tissue via injection, as taught by Loeb et al., in the method for treating a condition of a subject as taught by Carbunaru et al., in order to perform the implantation such that it is minimally invasive, and may be implanted in an outpatient environment incurring less clinical risk and cost, and may be removed with minimal surgical procedure, as also taught by Loeb et al. (Col. 7, Lines 58-62).
Therefore, Claim 147 remains rejected as described in detail above. 

With respect to new Claim 166 and previous Claim 148, the Applicant further argues (Pages 10-13 of Response) that it would not have been obvious to configure “each of the outwardly-facing electrodes [to] extend around an arced portion of the implant” as recited in previous Claim 148, and similar limitations in new Claim 166.  However, the Examiner disagrees with these arguments. 
Carbunaru et al. discloses a method further wherein each of the outwardly-facing electrodes (electrodes 116, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D) extend around a portion of the implant (114, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D). The Applicant specifically argues (Page 11 of Response):
An electrode that is attached to a planar surface of an object as shown does not extend around that object. Thus, Carbunaru's electrodes 116 (e.g., as shown in Fig. 3A) do not extend around flap 126 any more than a traditional postage stamp extends around an envelope.

However, the broadest reasonable interpretation of “each of the outwardly-facing electrodes extend around a portion of the implant” is that the electrodes have a width in a direction of a portion of the implant.  For example, the Abstract of Carbunaru et al. states, “electrodes attached to the flap such that the electrodes extend laterally relative to the longitudinal axis of the casing” (emphasis added), which is nearly identical to the wording of the claim limitation. Carbunaru et al. also discloses, “The method includes implanting the microstimulator in the patient, such that the electrodes extend laterally over a target nerve” (Paragraph 0010). As one example, Figs. 7A-B show both sets of electrodes 116a and 116b extending around (at least) a portion of the implant. None of the claims/limitations recite that “the electrodes extend entirely around the arced portion”, OR that “the electrodes extend from one side of the arced portion to the opposite side”, as the Applicant argues (Pages 11-13 of Response).

    PNG
    media_image2.png
    736
    498
    media_image2.png
    Greyscale

Furthermore, the Examiner agrees that Carbunaru et al. does not specifically disclose wherein the electrodes extend around an arced portion of the implant in those embodiments.  Carbunaru et al. does show in alternative embodiments wherein electrodes 116 may extend around a curved flap/edges for particular implantation/stimulation implementations (126, Figs. 8A-B, 12B, 12C, 12D, Paragraph 0045, 0060-0061, 0066). 

    PNG
    media_image3.png
    378
    649
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    303
    650
    media_image4.png
    Greyscale

As shown in Figs. 8A, 8B, 12B, and 12C, each of the implants comprise a curved/”arced” portion 126, wherein each of the electrodes 116 “extend around an arced portion of the implant”, as recited in Claims 148 and 166. Specifically, Claim 148 recites “wherein each of the outwardly-facing electrodes extend around an arced potion of the implant”. New Claim 166 recites “an arced potion…one or more outwardly-facing electrodes that: extend around the arced portion”. However, the broadest reasonable interpretation of these claim limitations is such that “each of the electrodes extends at least partially around an arced portion of the implant”. None of the claims/limitations recite that “the electrodes extend entirely around the arced portion”, OR that “the electrodes extend from one side of the arced portion to the opposite side”, as the Applicant argues.
The Applicant further argues (Page 13 of Response):
It would therefore not be obvious to switch the orientation of Carbunaru's electrodes that "face inwardly" in order to turn them into outwardly-facing electrodes, as recited in claim 166.

However, it is noted that Claim 166 only recites “one or more outwardly-facing electrodes that: extend around the arced portion, and are electrically coupled to the circuitry”, and similar limitations in Claims 147 and 148. There is no specific directional guidance within the claim, nor an explicit definition recited in the Specification with respect to “outwardly-facing”. The only additional limitations within the claims are “the implant is positioned in a manner that inhibits electrical conduction from the outwardly-facing electrodes into skin of the subject”, as recited in Claims 147 and 166, which implies that the electrodes are simply not facing toward the skin of the patient. 
Therefore, the broadest reasonable interpretation of “outwardly-facing” is that the electrodes have an outward exposed surface not facing toward the skin (e.g., not embedded/internal electrodes within the implant, or not needle electrodes). Therefore, as shown in Figs. 8A, 8B, 12B, and 12C, each of the implants comprise a curved/”arced” portion 126, wherein each of the electrodes 116 are “outwardly facing” (i.e., electrodes with an exposed/outer surface) and “extend around an arced portion of the implant”, as recited in Claims 148 and 166.
 Therefore, for these reasons, the Examiner maintains that it would have been obvious to one having ordinary skill in the art to configure the implant to have an arced portion which the electrodes extend around, in order to direct the current/stimulation from the electrodes in a particular direction or field to specific target nerve structures (e.g. such as to widen or narrow the range of the stimulation), since such a modification would have involved a mere change in the form or shape of a component (e.g. the electrodes).  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
In response to the Applicant's argument that the references fail to show certain features of the Applicant’s invention (Pages 11-13 of Response), it is noted that the features upon which the Applicant relies (i.e., that the electrodes extend entirely around the arced portion, and/or that a specific orientation of “outward”) are not recited in any of the rejected claims.  Although the claims are interpreted in light of the Specification, limitations from the Specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, Claims 148 and 166 are rejected as described above. 

The Applicant has requested rejoinder of the previously withdrawn Claims 150, 155, 167, and 172 directed to non-elected Species A-E and G (see Page 14 of Response). The Examiner will consider the possibility of rejoinder if and when allowable subject matter has been indicated. 
 No additional specific arguments were made with respect to the previous 102(b) and 103(a) rejections of dependent Claims 151, 152, 153, 154, 156 or 157, nor specifically with respect to the previously cited Rooney et al. reference (see Page 14 of Response). Therefore Claims 147, 148, 151-154, 156, 157, 166, 168-171, and 173-174 are rejected as described in detail above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792